DETAILED ACTION

Status of Claims

The present application is being examined under the AIA  first to invent provisions. 
This action is in reply to an application filed 13 March 2020, which claims priority to an application that claims priority to provisional applications filed 12 September 2012.
Claims 1-24 are currently pending and have been examined.


Information Disclosure Statement

The information disclosure statements (IDS) submitted on 13 March 2020 (x4), 19 April 2021, 14 October 2021 and 8 March 2022 have been considered by the Office to the extent indicated.  



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends (35 U.S.C. 112, fourth paragraph), or, in other words, that it shall not conceivably be infringed by anything which would not also infringe the basic claim. When, as here, an independent claim recites a particular method, a dependent claim drawn to an apparatus capable of performing the method of the independent claim is not a proper dependent claim, since the dependent claim (the apparatus) could conceivably be infringed by mere possession of the apparatus without performing any particular method steps at all, thereby infringing the dependent claim (the apparatus) without necessarily infringing the independent claim (the method), in violation of the infringement test for proper dependency of claims. See MPEP § 608.01(n)(III). Applicant is required to cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. 

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-14 and 16-24 are rejected under 35 U.S.C. 103(a) as being obvious over Peot et al. (U.S. PG-Pub 2010/0185113 A1), hereinafter Peot, further in view of Breuer et al. (U.S. Patent 9,672,760 B1), hereinafter Breuer.

As per claims 1 and 14, Peot discloses a computer system and a computer implemented method (Peot, Figs. 1 and 3) comprising: 
a computing device (Peot, Figs. 1 and 3); 	
a bio-signal sensor in communication with the computing device (Various processors (computing devices) are in communication with plural bio-signal sensors, see Fig. 3 of Peot, and paragraphs 28 and 55. Peot discloses reception of stimulus and cues from multiple users/operators using processors, see paragraphs 11, 26 and 54 and Fig. 8. A cue is derived from captured bio signal data, see paragraphs 4, 9 and 10. Each user has a helmet mounted device [HMD] #12, shown in Figs. 2 #3, and are engaged in activities, such as monitoring their direct environment in a ground based environment, see Figs. 7 and 8. Activities can also include flying planes, see paragraph 8. Each HMD contains one or several processors/computing devices executing applications to monitor the users physiological activities, such as their cognitive response or the visual fixation or position, see Fig. 3 and paragraphs 27-29. Similarly, all of these signals are processed by a decision level classifier #130, which is a respective application that processes all of the inputs from the other applications, including EEG Classifier #86, FNIRS Classifier #114, Pupil Classifier #104 and Dwell Time Classifier #126, see Fig. 4. See also the plural Spatial Classifiers #162-164 of Fig. 6, which are then processed by the temporal classifier #168.); and 
... the computer ... configured to:
receive ... time-coded bio-signal data acquired using the bio-signal sensor, the time-coded bio-signal data including metadata associated with a user (Peot, Figs. 3 and 4 discloses reception of bio-signal data from plural sensors.);  
acquire time-coded feature event data (Various time-coded feature event data is assembled from the received bio-signal data, such as when the user noticed various stimulus, relevant and not relevant, when the user began fixation, see Fig. 5 and see paragraphs 10, 23-25.); 
extract feature events from the time-coded feature event data corresponding to feature event time codes (Feature events are assembled from the feature event data, such as when the eyes (variable) remain focused on a region of less than half a degree (value), see paragraphs 29-30. See also paragraph 31.); 
determine segments of the time-coded bio-signal data that correlate to the feature event time codes to identify a pattern from the time-coded bio-signal data representing a response of the user to the feature events (The system of Peot determines whether a particular stimulus at a particular segment is relevant or not relevant based on examining the received data, see Figs. 5 and 6, and paragraphs 29-31, 34 and 43-45.); and
generate data based at least in part on a comparison of the pattern from the time-coded bio-signal data to a model of expected user behaviour associated with the user, each of the encryption keys associated with a pre-defined data access right (User responses are classified as relevant or non-relevant, wherein either could be considered expected user behavior, and the system provides feedback based on that classification, see paragraphs 49-54.).

Peot fails to explicitly disclose:
a computer server in communication with the computing device over a communications network; 
generate one or more encryption keys based at least in part on a comparison of data generated via biosignal measures, each of the encryption keys associated with a pre-defined data access right; and 
encrypt data using one or more of the encryption keys corresponding to a selected data access right to limit access to the data.  

However, Breuer discloses that it would have been obvious to one of ordinary skill in the art of brain signal analysis at the time of the invention/filing to provide:
a computer server in communication with the computing device over a communications network (Breuer, Figs. 1-3.); 
generate one or more encryption keys based at least in part on a comparison of data generated via biosignal measures, each of the encryption keys associated with a pre-defined data access right (Breuer, Fig. 4 discloses generation of a data encryption key associated with an access right based on comparison of patterns to a user model.); and 
encrypt data using one or more of the encryption keys corresponding to a selected data access right to limit access to the data (Breuer, Fig. 4 discloses generation of a data encryption key associated with an access right based on comparison of patterns to a user model. It is the Office’s position that an encryption key having any access right associated would comprise a selected data access right.) 
in order to provide computers enabled to communicate with other computers over a network wherein a “reproducible electroencephalogram encryption key is defined that is unique to the user as a function of one or both of the trained weighting factors and the first weighted set of electroencephalogram data signals” (Breuer, Abstract.).

Therefore, it would have been obvious to one of ordinary skill in the art of brainwave signal analysis at the time of the invention/filing to modify the brainwave monitoring system of Peot to include a computer server in communication with the computing device over a communications network, generate one or more encryption keys based at least in part on a comparison of data generated via biosignal measures, each of the encryption keys associated with a pre-defined data access right; and encrypt data using one or more of the encryption keys corresponding to a selected data access right to limit access to the data, as taught by Breuer, in order to provide a brainwave monitoring system enabled to communicate with other computers over a network wherein a “reproducible electroencephalogram encryption key is defined that is unique to the user as a function of one or both of the trained weighting factors and the first weighted set of electroencephalogram data signals” (Breuer, Abstract.).


As per claims 3-13 and 16-24, Peot/Breuer disclose claims 1 and 14, discussed above. Peot/Breuer also disclose:
3, 16. 	The system of claim 1, wherein the pre-defined data access right includes a fidelity-limited access right (Encryption keys provide access to user who have been proven to be the actual intended target recipient, that is those that have fidelity, see Figs. 4 and 5 of Breuer.);
4, 17. 	wherein the model of expected user behaviour associated with the user includes a brain model associated with the user representing brain state responses of the user to select events (See the ANN model of Breuer, Fig. 4.);  
5, 18. 	wherein the encryption keys are unique to the user (Breuer, Abstract.);
6, 19. 	receive additional time-coded bio-signal data and additional time-coded feature event data associated with an additional user (Various processors (computing devices) are in communication with plural bio-signal sensors, see Fig. 3 of Peot, and paragraphs 28 and 55. Peot discloses reception of stimulus and cues from multiple users/operators using processors, see paragraphs 11, 26 and 54 and Fig. 8.); 
extract additional feature events from the additional time-coded feature event data corresponding to additional feature event time codes (Feature events are assembled from the feature event data, such as when the eyes (variable) remain focused on a region of less than half a degree (value), see paragraphs 29-30. See also paragraph 31.); 
determine segments of the additional time-coded bio-signal data that correlate to the additional feature event time codes to identify a pattern from the additional time-coded bio-signal data representing a response of the additional user to the additional feature events (The system of Peot determines whether a particular stimulus at a particular segment is relevant or not relevant based on examining the received data, see Figs. 5 and 6, and paragraphs 29-31, 34 and 43-45.); 
generate one or more decryption keys based at least in part on a comparison of the pattern from the additional time-coded bio-signal data to a model of expected user behaviour associated with the additional user (Peot, user responses are classified as relevant or non-relevant, wherein either could be considered expected user behavior, and the system provides feedback based on that classification, see paragraphs 49-54. Breuer, Fig. 4 discloses generation of a data decryption key associated with an access right based on comparison of patterns to a user model.); and 
using one or more of the decryption keys, decrypt data that is encrypted by one or more of the encryption keys (Breuer, Fig. 4 discloses generation of an data encryption key associated with an access right based on comparison of patterns to a user model. It is the Office’s position that a decryption key having any access right associated would comprise a selected data access right.);  
7, 20. 	generate one or more additional encryption keys based at least in part on a comparison of the pattern from the additional time-coded bio-signal data to the model of expected user behaviour associated with the additional user (Peot, user responses are classified as relevant or non-relevant, wherein either could be considered expected user behavior, and the system provides feedback based on that classification, see paragraphs 49-54. Breuer, Fig. 4 discloses generation of a data encryption key associated with an access right based on comparison of patterns to a user model.); and 
generate one or more additional decryption keys based at least in part on a comparison of the pattern from the time-coded bio-signal data to the model of expected user behaviour associated with the user (Breuer, Fig. 4 discloses generation of a data encryption key associated with an access right based on comparison of patterns to a user model. It is the Office’s position that an encryption key having any access right associated would comprise a selected data access right.);
8, 21. 	receive periodic bio-signal data associated with the user (The system of Peot is operative to be updated over time and receive data from multiple users, see Figs. 1, 3, 4 and 9.); 
receive periodic bio-signal data associated with the additional user (The system of Peot is operative to be updated over time and receive data from multiple users, see Figs. 1, 3, 4 and 9.);
identify patterns from the periodic bio-signal data associated with the user to update the model of expected user behaviour associated with the user states (The model of Peot determines whether a particular stimulus is relevant or not relevant based on examining the received data, see Fig. 5 and paragraphs 29-31, 34 and 43-45 and 49-53. Peot describes creation of plural parallel pipelines, classifier pipelines #162-164, which are based on analysis of features extracted from a time window of the response signals; these pipelines are associated with the plurality of applications, such as various classifiers of Fig. 4, which are used to inspect the signal data. Applicant’s specification defines a pipeline as an instance” generated “in order to analyze the user’s private bio-signal data using particular analysis or processing parameters applied during the analysis or processing”, see present specification at paragraph 56; accordingly, the plural parallel spatial classifiers would comprise a pipeline, as would the decision level classifier #130 of Fig. 6.); and 
identify patterns from the periodic bio-signal data associated with the additional user to update the model of expected user behaviour associated with the additional user (The model of Peot determines whether a particular stimulus is relevant or not relevant based on examining the received data, see Fig. 5 and paragraphs 29-31, 34 and 43-45 and 49-53. Peot describes creation of plural parallel pipelines, classifier pipelines #162-164, which are based on analysis of features extracted from a time window of the response signals; these pipelines are associated with the plurality of applications, such as various classifiers of Fig. 4, which are used to inspect the signal data. Applicant’s specification defines a pipeline as an instance” generated “in order to analyze the user’s private bio-signal data using particular analysis or processing parameters applied during the analysis or processing”, see present specification at paragraph 56; accordingly, the plural parallel spatial classifiers would comprise a pipeline, as would the decision level classifier #130 of Fig. 6.);  
9, 22. 	receive multiple user bio-signal data corresponding to multiple users, including the user, in response to a time-coded event stimulus (Various processors (computing devices) are in communication with plural bio-signal sensors, see Fig. 3 of Peot, and paragraphs 28 and 55. Peot discloses reception of stimulus and cues from multiple users/operators using processors, see paragraphs 11, 26 and 54 and Fig. 8.);
identify patterns from the multiple user bio-signal data to identify users (Peot identifies patterns from biosignal data to determine response relevance and is responsible for maintaining data of all users, see Figs. 1, 3-6 and 8.); and 
initiate a shared user experience based on the identified users (System of Peot describes a shared experience for all users, identified or not, see Figs. 1, 3-6 and 8.);  
10, 23.	wherein the selected data access right is associated with a target brain state to access the data (Breuer, Fig. 4, the data access right is associated with the encryption key based on the monitored users brain state.);  
11. 	wherein the bio-signal sensor includes an electroencephalography (EEG) sensor, and the time-coded bio-signal data includes time-coded EEG bio-signal data (Peot, Fig. 4.);  
12. 	wherein the bio-signal sensor includes a functional Near-Infrared Spectroscopy (fNIRS) sensor, and the time-coded bio-signal data includes time-coded fNIRS bio-signal data (Peot, Fig. 4.);
13. 	at least one additional computing devices, each of the at least one additional computing devices in communication with at least one additional bio-signal sensor, and the computer server is further configured (The system of Peot is operative to be updated over time and receive data from multiple users, see Figs. 1, 3, 4 and 9. Breuer discloses a server, see Figs. 1-3.) to: 
receive additional time-coded bio-signal data from the at least one additional computing devices (The system of Peot is operative to be updated over time and receive data from multiple users, see Figs. 1, 3, 4 and 9.); and  
update the model of expected user behaviour associated with the user based on the additional time-coded bio-signal data (The system of Peot is operative to be updated over time and receive data from multiple users, see Figs. 1, 3, 4 and 9.); and
24. 	A non-transitory computer readable medium comprising a computer readable memory storing computer executable instructions thereon that when executed by a computer cause the computer to perform the method of claim 14 (Peot, Figs. 1 and 3).


Claims 2 and 15 are rejected under 35 U.S.C. 103(a) as being obvious over Peot/Breuer, further in view of Ornstein et al. (WIPO 2005/043802 A1), hereinafter Ornstein.

As per claims 2 and 15, Peot/Breuer disclose claims 1 and 14, discussed above. Peot/Breuer fail to explicitly disclose wherein the pre-defined data access right includes a time-limited access right.  

However, Ornstein discloses that it would have been obvious to one of ordinary skill in the art of secure electronic communications at the time of the invention/filing to provide wherein the pre-defined data access right includes a time-limited access right (Ornstein, Fig. 8 #882.) so as to result in “a secure technique of distributing electronic content such as videos, text, data, photos, financial data, sales solicitations, or the like” (Ornstein, Abstract.).

Therefore, it would have been obvious to one of ordinary skill in the art of brainwave signal analysis at the time of the invention/filing to modify the brainwave monitoring system of Peot/Breuer to include wherein the pre-defined data access right includes a time-limited access right, as taught by Ornstein, in order to provide a brainwave monitoring system that used “a secure technique of distributing electronic content such as videos, text, data, photos, financial data, sales solicitations, or the like” (Ornstein, Abstract.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
4 October 2022